Order affirmed, without costs of this appeal to either party. Memorandum: We are not now concerned with the difficulties which the plaintiff may encounter when he attempts to establish the cause of action set up in his complaint. All concur, except McCurn, J., who dissents and votes for reversal and granting of the motion on the ground that the complaint fails to allege any material misrepresentations sufficient to void the marriage contract. (The order denies defendant’s motion to dismiss the complaint in an action to annul a marriage on the ground of fraud.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.